DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 04/14/2021 that prior art Amin in view of Campbell and Chanduszko ‘242 in view of Chanduszko ‘799 and Campbell do not disclose adjacent pairs of second features form a crossing pattern. However it is unclear how plural second features will form a pair of second features, and then how adjacent pairs form a crossing pattern. In light of the specification, the limitations will be examined as adjacent second features will form a crossing pattern. The rejection with respect to Chanduszko ‘242 in view of Chanduszko ‘799 and Campbell has been withdrawn. 
A new interpretation of the rejection with respect to Amin in view of Campbell has been made below. Campbell does disclose the plurality of anchors (paragraph 101-103), and the crossing pattern of adjacent second features (paragraph 62, figure 10b,15a). Further, a rejection with respect to Campbell has been made below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 113-115, 116-119, 173 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 113 states that the “adjacent pairs of the second feature form a crossing pattern”. There does not seem to be support for the claimed crossing pattern of adjacent pairs of second features. This would infer that two second features together be grouped as a pair, and then adjacent pairs would comprise the cross pattern. The support is unclear for how the second feature would be grouped as a pair, and then how they would cross an adjacent pair to form a crossing pattern. There does seem to be support for adjacent second feature form a crossing pattern. For examination purposes, the limitation will be examined as “adjacent second feature form a crossing pattern”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 113-115, 116-119, 173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding claim 113, the phrase “a plurality of coil anchors are arranged about each of the second features” renders the claim indefinite because it is unclear if each second feature has a plurality of coils, or if there are a plurality of coil anchors, and a coil anchor of the plurality of coil anchors is arranged about each second feature.  For examination purposes, the limitation will be interpreted as each second feature will have a coil.
Claim 117 recites the limitation "the particular wire" in lines 2, 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear what wire is being referred to. For examination purposes, the particular wire will be examined as either the first or second wire.
Claim 118 recites the limitation "the particular wire" in lines 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear what wire is being referred to. For examination purposes, the particular wire will be examined as either the first or second wire
Claim 119 recites the limitation "the particular wire” and “the another wire” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what wires are being referred to. For examination purposes, the particular wire and the another wire will be examined as the first and second wire.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 113-115, 117-119, 173, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0228038 to Amin in view of U.S. Patent Publication 2012/0172927 to Campbell.
As to claim 113, Amin discloses a device for occluding an aperture in a body of a patient (paragraph 56), comprising a plurality of wires (114,116, figure 12a,b) having proximal end portions and distal end portions, a first termination element (30) that is defined by the proximal end portions of the plurality of wires aggregated together (paragraph 79, the junction of the ends of the wires being welded together will read on being aggregated together); a second termination element (119) that is defined by the distal end portions of the plurality of wires aggregated together (paragraph 79, the junction of the ends of the wires being welded together will read on being aggregated together); and wherein adjacent wires of the plurality of wires are wound in opposite directions to create a balance frame (figure 12a,b, paragraph 79, the wires will form the configuration which will traverse a curved course as seen in figure 12a,b and above, which will read on “wound”), including a first wire of the plurality of adjacent wires extending from the first termination element in a first direction and a second wire of the plurality of adjacent wires, adjacent to the first wire, extending from the first termination element in a second direction (figure 12a,b, see annotated figure below), and wherein each wire of the plurality of wires defines one of first features (see annotated figure below) and one of second features (see annotated figure 

    PNG
    media_image1.png
    500
    713
    media_image1.png
    Greyscale

Campbell teaches a similar device having a plurality of wires (101, figure 1, 25), each wire of the plurality of wires defines one of first features and one of second features (figure 10b, 15a, 25, paragraph 101-103), a plurality of coil anchors arranged about each of the second features (figure 25, paragraph 101-
As to claims 114, 115, with the device of Amin and Campbell above, Amin discloses the first wire of the adjacent wires is wound clockwise, and wherein the second wire of the adjacent wires is wound counterclockwise to form a butterfly shape (figure 12a,b). The specific first and second direction from the termination element may not be clockwise and counterclockwise, but the first and second wires do have a section where they are wound in opposite clockwise, counterclockwise directions. 
As to claim 117, with the device of Amin and Campbell above, Amin discloses the second feature defined by the particular wire is offset in a counter-clockwise angular direction with respect to the first feature defined by the particular wire when viewed form the distal end of the device (figure 12a,b). 

As to claim 119, with the device of Amin and Campbell above, Amin discloses a third wire is disposed between the article wire and the another wire (118, figure 12a,b). 
As to claim 173, with the device of Amin and Campbell above, Amin discloses an occlusive component (24a) that includes a plurality of first features (elbows of the four leaf clover configuration, figure 12a,b, paragraph 78)  that are each defined by a first portion of a respective wire of the plurality of wires, wherein the first features are located in a generally proximal region of the device (figure 12a,b), a support component (24b,) that includes a plurality of second features (other elbows of the four leaf clover configuration, figure 12a,b, paragraph 78) that are each defined by a second portion of the respective wire of the plurality of wires, wherein the second features are located in a generally distal region of the device (figure 12a,b). 
Claims 113-115, 117-119, 173 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Publication 2012/0172927 to Campbell.
As to claim 113, Campbell discloses a device for occluding an aperture in a body of a patient (paragraph 48), comprising a plurality of wires (101, paragraph 55 for embodiments in figure 10b,15a) having proximal end portions and distal end portions, a first termination element (114 and see annotated figure 

    PNG
    media_image2.png
    505
    1027
    media_image2.png
    Greyscale

As to claims 114, 115, Campbell discloses the first wire of the adjacent wires is wound clockwise, and wherein the second wire of the adjacent wires is wound counterclockwise to form a butterfly shape (figure 10b,15a, see annotated figure above). The specific first and second direction from the termination element may not be clockwise and counterclockwise, but the first and second wires do have a section where they are wound in opposite clockwise, counterclockwise wise directions.

As to claim 118, Campbell discloses the second feature defined by the particular wire is generally longitudinally aligned with a first feature by another wire of the plurality of wires (figure 10a, 15a).
As to claim 119, Campbell discloses a third wire is disposed between the particular wire and the another wire (a third wire, paragraph 56). 
As to claim 173, Campbell discloses an occlusive component (109) that includes a plurality of first features (10b)  that are each defined by a first portion of a respective wire of the plurality of wires, wherein the first features are located in a generally proximal region of the device (figure 10b), a support component (108) that includes a plurality of second features (figure 9) that are each defined by a second portion of the respective wire of the plurality of wires, wherein the second features are located in a generally distal region of the device  (figure 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771